ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_02_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND y. DENMARK)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 29 JULY 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 29 JUILLET 1991
Official citation :

Passage through the Great Belt (Finland v. Denmark),
Provisional Measures, Order of 29 July 1991,
LCJ. Reports 1991, p. 12

Mode officiel de citation :

Passage par le Grand-Belt (Finlande c. Danemark),
mesures conservatoires, ordonnance du 29 juillet 1991,
C.J. Recueil 1991, p. 12

 

Sales number 59 5
N° de vente :

 

 

 
29 JULY 1991
ORDER

PASSAGE THROUGH THE GREAT BELT
(FINLAND v. DENMARK)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

PASSAGE PAR LE GRAND-BELT
(FINLANDE c. DANEMARK)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

29 JUILLET 1991
ORDONNANCE
12

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1991

29 juillet 1991

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. Opa, Vice-Président;
MM. Lacus, AGO, SCHWEBEL, BEDJAOUI, NI, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY,
WEERAMANTRY, RANJEVA, juges; MM. FISCHER, BROMS, juges
ad hoc; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de son
Règlement,

Vu la requête déposée au Greffe de la Cour le 17 mai 1991, par laquelle
la République de Finlande a introduit une instance contre le Royaume du
Danemark au sujet d’un différend concernant le passage par le Grand-
Belt (Storebælt);
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 13
Rend l'ordonnance suivante:

1. Considérant que, par sa requéte susmentionnée, la République de
Finlande a saisi la Cour d’un différend né entre les deux Etats à propos
d’un projet du Gouvernement du Danemark de construction d’une voie
de communication fixe tant pour la circulation routiére que pour le trafic
ferroviaire en travers du détroit du Grand-Belt, l’un des détroits danois
reliant la Baltique au Cattégat;

2. Considérant que, dans sa requête, la Finlande déclare que le projet
danois implique la construction, au-dessus du chenal Ouest du Grand-
Belt, d’un pont de faible hauteur pour la circulation routière et le trafic
ferroviaire, et, au-dessus du chenal Est (chenal principal), d’un haut pont
suspendu pour la circulation routière, d’une hauteur navigable de
65 mètres au-dessus du niveau moyen de la mer; et que la construction, en
particulier, du pont sur le chenal Est telle qu’elle est prévue fermerait en
permanence la Baltique aux navires à fort tirant d’eau, hauts de plus de
65 mètres;

3. Considérant qu'il est en outre exposé dans la requête que des navires
de forage et des plates-formes pétrolières ont été construits en Finlande
depuis 1972 et que la plupart d’entre eux ont emprunté le Grand-Belt pour
gagner leurs sites d'exploration ou de production; que le pont qu’il est
projeté de construire au-dessus du chenal Est empêcherait de passer ceux
de ces navires de forage et plates-formes pétrolières dont le passage exige
une hauteur libre de plus de 65 mètres; et que, si les travaux projetés étaient
exécutés comme prévu, il s’ensuivrait que l’activité commerciale de la
Finlande prendrait fin dans le domaine de la production de ce type de bâti-
ments, ainsi que dans celui de la production de navires d’un modèle raison-
nablement prévisible dont le passage exigerait une hauteur supérieure;

4. Considérant que la Finlande fonde la compétence de la Cour sur la
déclaration d'acceptation de la juridiction de la Cour déposée par chacun
des deux Etats en vertu de l’article 36 du Statut de la Cour et fait observer
que la compétence de la Cour découle également du protocole de signa-
ture facultative concernant le règlement obligatoire des différends,
adopté à Genève par la première conférence des Nations Unies sur le droit
de la mer le 29 avril 1958;

5. Considérant que, dans sa requête, la Finlande soutient que le Grand-
Belt est un détroit utilisé pour la navigation internationale; qu’il existe un
droit de libre passage par le Grand-Belt, régi par le traité de Copenhague
de 1857 relatif au rachat des droits du Sund et par la convention de Genève
de 1958 sur la mer territoriale et la zone contigué; qu'il y a également lieu
de tenir compte à cet égard du droit international coutumier et du régime
du passage en transit établi par la convention des Nations Unies sur le
droit de la mer de 1982; et que le droit de libre passage par le Grand-Belt
s’étend aux navires de forage et plates-formes pétrolières, ainsi qu’aux
navires d’un modèle raisonnablement prévisible;

6. Considérant que, dans sa requête, la Finlande prie en conséquence
la Cour de dire et juger:
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 14

«a) qu’il existe un droit de libre passage par le Grand-Belt, qui
s'applique à tous les navires gagnant ou quittant les ports et
chantiers navals finlandais;

b} que ce droit s'étend aux navires de forage, aux plates-formes
pétrolières et aux navires dont on peut raisonnablement prévoir
qu'ils existeront;

c) que la construction par le Danemark d’un pont fixe au-dessus
du Grand-Belt, telle que projetée actuellement, serait incompa-
tible avec le droit de passage mentionné aux alinéas a) et b) ci-
dessus;

d) que le Danemark et la Finlande devraient engager des négocia-
tions, de bonne foi, sur la manière de garantir le droit de libre
passage exposé aux alinéas a)à c)ci-dessus »;

7. Considérant que, par une demande datée du 22 mai 1991 et déposée
au Greffe le 23 mai 1991, la République de Finlande, en vertu de I’ar-
ticle 41 du Statut de la Cour et de l’article 73 de son Règlement, a prié la
Cour d’indiquer les mesures conservatoires suivantes:

«1) le Danemark devrait, en attendant l’arrêt de la Cour sur le fond
de la présente affaire, s'abstenir de continuer ou de poursuivre
de toute autre manière tous travaux de construction au titre du
projet de pont au-dessus du chenal Est du Grand-Belt qui empé-
cheraient le passage des navires, notamment des navires de
forage et des plates-formes pétrolières, à destination et en prove-
nance des ports et chantiers navals finlandais; et

2) le Danemark devrait s’abstenir de toute autre action qui pourrait
préjuger l’issue de la présente instance » ;

8. Considérant que le Greffier a transmis, le 17 mai 1991, une copie de
la requête au Gouvernement du Danemark et lui a notifié, le 23 mai 1991,
le dépôt de la demande en indication de mesures conservatoires;

9. Considérant que, conformément à l’article 40, paragraphe 3, du
Statut de la Cour et à l’article 42 de son Règlement, des exemplaires de la
requête ont été transmis aux Membres des Nations Unies par l’entremise
du Secrétaire général et aux autres Etats admis à ester devant la Cour;

10. Considérant que, la Cour ne comptant pas sur le siège de juge de
la nationalité des Parties, le Gouvernement du Danemark a désigné
M. Paul Fischer, et le Gouvernement de la Finiande, M. Bengt Broms,
pour siéger en qualité de juges ad hoc en l’affaire;

11. Considérant que des observations écrites sur la demande en indica-
tion de mesures conservatoires ont été déposées au Greffe le 28 juin 1991
par le Danemark; et que les conclusions y contenues, qui ont été réitérées
à l'issue des audiences, étaient ainsi conçues :

«Le Gouvernement du Danemark demande à la Cour:

1) de dire et juger qu’... elle rejette la demande faite par la Finlande
d’indiquer des mesures conservatoires;
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 15

2) subsidiairement, au cas où la Cour accéderait à la demande en
tout ou partie, d’indiquer que la Finlande s’engagera à indemni-
ser le Danemark de toutes les pertes, quelles qu’elles soient, qu’il
subirait en se conformant à ces mesures conservatoires, si la Cour
rejetait les conclusions de la Finlande au fond »;

12. Considérant que, aux audiences publiques tenues du 1° au 5 juillet
1991 conformément à l’article 74, paragraphe 3, du Règlement de la Cour,
des observations orales sur la demande ont été présentées par les Parties:

au nom de la République de Finlande,

par S. Exc. M. Tom Grônberg, agent,
M. Martti Koskenniemi, coagent,
sir Ian Sinclair, Q.C., et
M. Tullio Treves;

et aunom du Royaume du Danemark,

par S. Exc. M. Tyge Lehmann,
M. Per Magid et
S. Exc. M. Per Fergo, agents,
M. Niels Jorgen Gimsing,
M. Eduardo Jiménez de Aréchaga et
M. Derek Bowett, Q.C.;

et que des réponses ont été données par les Parties aux questions posées
par des membres de la Cour à l’audience;

* x

13. Considérant que la République de Finlande soutient que la compé-
tence de la Cour pour connaître de la présente affaire découle principale-
ment de déclarations d’acceptation de la juridiction obligatoire de la Cour
faites par les Parties conformément à l’article 36, paragraphe 2, du Statut
de la Cour; et que ces déclarations ont été déposées auprès du Secrétaire
général de l'Organisation des Nations Unies le 10 décembre 1956 pour le
Royaume du Danemark, qui n’a pas formulé de réserve, et le 25 juin 1958
pour la République de Finlande, dont la réserve n’est pas pertinente aux
fins de la présente affaire;

14. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n’est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s'assurer de manière définitive
qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur
semblent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée; qu’en la présente espèce, le Danemark a
déclaré que la compétence de la Cour pour connaître de l'affaire au fond
n’est pas contestée ;
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 16

15. Considérant que, au vu des circonstances de la présente affaire, la
Cour est convaincue qu’elle a le pouvoir d’indiquer des mesures conserva-
toires;

*

16. Considérant que le pouvoir d’indiquer des mesures conservatoires
conféré à la Cour par l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des parties en attendant que la Cour rende sa décision,
et présuppose qu’un préjudice irréparable ne doit pas être causé aux
droits en litige dans une procédure judiciaire;

17. Considérant que le droit qui, selon la Finlande, devrait être protégé
par l'indication de mesures conservatoires est le droit de passage par le
Grand-Belt des navires, y compris les navires de forage et les plates-
formes pétrolières, à destination et en provenance des ports et chantiers
navals finlandais, le droit de passage des «navires dont on peut raisonna-
blement prévoir qu’ils existeront» — droit aussi revendiqué dans la
requête — ne faisant pas l’objet d’une demande en indication de mesures
conservatoires;

18. Considérant que la Cour est informée que quatre routes sont
ouvertes à la navigation à destination ou en provenance de la mer Bal-
tique: le Sund (Oresund) entre la Suède et l’île danoise de Seeland, le
Grand-Belt (Storebælt) entre les îles danoises de Seeland et de Fionie, le
Petit-Belt (Lillebælt) entre l’île de Fionie et la péninsule du Jutland, et le
canal de Kiel; que le Petit-Belt et le canal de Kiel sont enjambés par des
ponts beaucoup plus bas que celui prévu pour le chenal Est du Grand-
Belt; qu'aucun pont n’a, jusqu’à présent, été construit au-dessus du
Grand-Belt et du Sund; que, selon la Finlande, si le Grand-Belt permet le
passage de navires qui ne peuvent utiliser le Sund, c’est parce que la
profondeur minimale de la «route T» du Grand-Belt est de 17 mètres,
alors que celle du Sund est inférieure à 8 mètres;

19. Considérant que si le droit que la Finlande revendique revêt pour
elle une importance particulière, c’est parce que, selon elle, le chenal Est
du Grand-Belt est la seule voie de passage que certains navires, y compris
des navires de forage et des plates-formes pétrolières, peuvent utiliser
pour entrer dans la Baltique et en sortir; que la Finlande affirme que
l’achèvement du projet danois sur le Grand-Belt, tel qu’il est actuellement
conçu, causerait un préjudice irréparable au droit de libre passage reven-
diqué en l’espèce par la Finlande, en empêchant le passage des navires
excédant 65 métres de hauteur, dont les navires de forage et les plates-
formes pétrolières;

20. Considérant que le Danemark ne conteste pas que l'achèvement de
son projet de liaison fixe en travers du Grand-Belt empêcherait de passer
par ce détroit tout navire dont le passage exigerait une hauteur libre supé-
rieure à celle qu’offrira le pont sur le chenal Est, soit 65 mètres au-dessus
du niveau moyen de la mer (le pont routier et ferroviaire qu’il est projeté
de construire au-dessus du chenal Ouest, moins profond, n’ayant que
18 mètres de hauteur navigable);
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 17

21. Considérant que, selon le Danemark, des mesures conservatoires
ne devraient être indiquées que si la Finlande peut prouver l’existence du
droit qu’elle revendique, d’une manière telle qu’il soit permis d’envisager
raisonnablement qu'elle l’emportera dans la procédure principale; que le
bien-fondé de la thèse finlandaise n’est pas même établi prima facie; que,
sans contester l’existence d’un droit de libre passage par les détroits
danois pour les navires marchands de tous les Etats, le Danemark nie
qu’un tel droit de passage existe pour des structures qui atteignent
170 mètres de haut, notamment au motif que ces structures ne sont pas des
navires; que la Finlande allégue que la Cour ne peut, dans une affaire
déterminée, aborder le fond au moment de décider s’il y a lieu ou non
d’indiquer des mesures conservatoires, mais nie en toute hypothése que la
cause de la Finlande puisse étre considérée comme étant prima facie sans
fondement;

22. Considérant que le but des mesures conservatoires est de sauvegar-
der les «droits en litige dans une procédure judiciaire » (Personnel diplo-
matique et consulaire des Etats-Unis à Téhéran, C.I.J. Recueil 1979, p. 19,
par. 36; voir aussi Différend frontalier, C.I.J. Recueil 1986, p. 8, par. 13);
que la Cour observe qu’il n’est pas contesté qu’il existe, pour la Finlande,
un droit de passage par le Grand-Belt, le différend qui oppose les Parties
ayant trait à la nature et à l’étendue de ce droit, et notamment à son appli-
cabilité à certains navires de forage et plates-formes pétrolières; qu’un tel
droit en litige est susceptible d’être sauvegardé par l'indication de mesures
conservatoires en vertu de l’article 41 du Statut si la Cour «estime que les
circonstances l’exigent » ;

*

23. Considérant que les mesures conservatoires visées à l’article 41 du
Statut sont indiquées «en attendant l’arrêt définitif » de la Cour au fond et
ne sont par conséquent justifiées que s’il y a urgence, c’est-à-dire s’il est
probable qu’une action préjudiciable aux droits de l’une ou de l’autre
Partie sera commise avant qu’un tel arrêt définitif ne soit rendu;

24. Considérant que le Danemark déclare — et que la Finlande ne
conteste pas — que selon le déroulement prévu des travaux de construc-
tion du pont sur le chenal Est «il n’y aura pas d’obstacle matériel au
passage par le Grand-Belt avant la fin de l’année 1994 », époque à laquelle
les travaux de câblage de ce pont devront commencer; et que le Danemark
soutient notamment qu’à cette époque la Cour pourrait avoir rendu son
arrêt définitif en l'espèce, de sorte que rien n’oblige à indiquer des
mesures conservatoires ;

25. Considérant que le Danemark soutient qu’il n’existe aucune
urgence justifiant l'indication de mesures conservatoires, au motif, égale-
ment, que la construction du pont sur le chenal Est ne créera en pratique
guère d’obstacle au passage des navires de forage et plates-formes pétro-
lières par les détroits danois, dans la mesure où la plupart de ces unités
(navires de forage et plates-formes autoélévatrices) pourront passer sans

9
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 18

modifications techniques par le Sund (dans le cas des plates-formes auto-
élévatrices, par remorquage) et où les autres unités de forage (unités de
forage semi-submersibles) pourront passer sous le pont Est projeté si une
partie de la tour de forage (derrick) n’est montée qu'après le passage sous
ce pont; que ces assertions ne sont pas acceptées par la Finlande, qui
affirme que, pour un certain nombre d’unités construites depuis 1972 par
une société finlandaise, la Rauma-Repola Offshore Oy, et d'unités qui
font actuellement l’objet de soumissions de la part de cette société, le
Grand-Belt a été ou sera la seule voie de passage utilisable pour quitter la
Baltique ou s’y rendre;

26. Considérant qu’il apparaît à la Cour que le droit revendiqué par la
Finlande est de faire passer précisément par le Grand-Belt ses navires de
forage et plates-formes pétrolières, sans modification ni démontage, de la
manière dont ce passage a été effectué par le passé; que la Cour ne peut, à
ce stade interlocutoire de la procédure, supposer qu’on puisse justifier
une entrave au droit revendiqué par la Finlande au motif que le passage
des navires de forage et des plates-formes pétrolières à destination et en
provenance de la Baltique pourrait être assuré par d’autres moyens,
susceptibles au surplus d’être moins commodes ou plus coûteux; qu’en
conséquence, s’il était prévu d'exécuter, avant la décision de la Cour sur le
fond dans la présente instance, des travaux de construction du pont sur le
chenal Est susceptibles de faire obstruction à l’exercice du droit de
passage revendiqué, l’indication de mesures conservatoires pourrait se
justifier;

27. Considérant cependant que la Cour, prenant acte des assurances
données par le Danemark selon lesquelles aucune obstruction matérielle
du chenal Est ne se produira avant la fin de l’année 1994, et tenant compte
du fait que la procédure sur le fond dans la présente affaire devrait norma-
lement être menée à son terme auparavant, est d’avis qu’il n’a pas été
établi que les travaux de construction porteront atteinte pendente lite au
droit revendiqué;

*

28. Considérant que la Finlande soutient en outre que non seulement
la poursuite du projet danois tel que conçu causera un préjudice irrépa-
rable au droit de passage revendiqué par la Finlande, mais que ce projet
cause déja un tel préjudice 4 des intéréts économiques tangibles, dans la
mesure ou les chantiers navals finlandais ne peuvent plus participer plei-
nement aux appels d’offres concernant les navires, y compris les navires
de forage et plates-formes pétrolières, qui seraient dans l’impossibilité de
passer par le Grand-Belt après l’achèvement du pont sur le chenal Est;
que l’existence du projet de pont sous sa forme actuelle influence et conti-
nuera d’influencer négativement le comportement des clients éventuels
de ces chantiers navals;

29. Considérant toutefois qu’il n’a été apporté la preuve d’aucun appel
d'offres pour des navires de forage et des plates-formes pétrolières qui

10
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 19

devraient quitter la Baltique après 1994; qu’il n’a par ailleurs pas été établi
que la diminution des commandes passées aux chantiers navals finlandais
pour la construction de navires de forage et de plates-formes pétrolières
soit attribuable à l’existence du projet du Grand-Belt; qu’en conséquence
la preuve du préjudice ailégué n’a pas été fournie;

30. Considérant que la Finlande soutient de plus que l’achèvement du
pont sur le chenal Est ne constituera que l’étape finale d’un processus
continu au cours duquel les droits de la Finlande sont déjà l’objet
d’atteintes irréparables ; que la Finlande fait observer que les liens existant
entre les différents éléments du projet du Grand-Belt ont pour consé-
quence que l’achèvement de l’un quelconque de ces éléments réduirait les
possibilités d’en modifier d’autres pour pouvoir donner effet à un arrêt de
la Cour qui serait favorable à la Finlande quant au fond, et qu’à ce propos
la Finlande a appelé l'attention sur le fait que, selon le Danemark, les
soumissions relatives à la construction du pont sur le chenal Est viennent à
expiration le 18 août 1991; que la Finlande conclut qu’il y a donc urgence
dans la mesure où nombre d'activités qu’implique le projet anticipent
une fermeture définitive du Grand-Belt, du fait qu’elles excluent les
possibilités pratiques de tenir compte des intérêts finlandais et de
donner effet aux droits finlandais dans l’hypothèse d’un arrêt favorable
à la Finlande;

31. Considérant qu’il a été allégué au nom du Danemark, lors de la
procédure en indication de mesures conservatoires, qu’au cas où la Cour
se prononcerait en faveur de la Finlande au fond, les revendications de la
Finlande ne sauraient être satisfaites par une injonction de restitution,
mais seulement par des dommages et intérêts, dans la mesure où la restitu-
tion en nature serait une charge excessive; que la Cour n’a pas à ce stade
à déterminer le caractère de toute décision qu’elle pourrait rendre sur
le fond; qu’en principe cependant, s’il est établi que la construction
d'ouvrages comporte une atteinte à un droit, on ne peut ni ne doit exclure
à priori la possibilité d’une décision judiciaire ordonnant soit de cesser les
travaux soit de modifier ou démanteler les ouvrages;

32. Considérant qu'aucune action pendente lite émanant d’un Etat
partie à un différend avec un autre Etat devant la Cour «ne saurait exercer
une influence quelconque sur l’état de droit qu’il incombe à la Cour de
définir» (Statut juridique du territoire du sud-est du Groënland, C.PJ.I.
série A/B n° 48, p. 287) et que cette action ne saurait améliorer sa position
juridique vis-à-vis de cet autre Etat;

33. Considérant qu’il revient au Danemark, qui est informé de la
nature de la revendication de la Finlande, d’envisager l’incidence qu’un
arrêt faisant droit à cette revendication pourrait avoir sur la réalisation du
projet du Grand-Belt et de décider si et dans quelle mesure il lui faudrait
en conséquence retarder ou modifier ce projet;

11
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 20

34. Considérant qu'il revient de même à la Finlande, qui est informée
du projet du Grand-Belt, de décider s’il convient d'encourager le réexa-
men de moyens propres à permettre aux navires de forage et aux plates-
formes pétrolières d'emprunter les détroits danois dans l’hypothèse où la
Cour déciderait que la construction d’un pont de 65 mètres de hauteur
libre en travers du chenal Est ne porterait atteinte à aucun droit apparte-
nant à la Finlande;

35. Considérant que, comme la Cour permanente de Justice internatio-
nale l’a fait observer et la présente Cour l’a réaffirmé,

«le règlement judiciaire des conflits internationaux, en vue duquel
la Cour est instituée, n’est qu’un succédané au règlement direct et
amiable de ces conflits entre les Parties; que, dès lors, il appartient
à la Cour de faciliter, dans toute la mesure compatible avec son
Statut, pareil règlement direct et amiable...» (Zones franches de la
Haute-Savoie et du Pays de Gex, C.P.J.I. série A n° 22, p. 13; voir aussi
Différend frontalier, C.I.J. Recueil 1986, p. 577, par. 46);

que, en attendant une décision de la Cour sur le fond, toute négociation
entre les Parties en vue de parvenir à un règlement direct et amiable serait
la bienvenue;

36. Considérant qu’il est manifestement dans l'intérêt des deux Parties
de voir définitivement déterminés leurs droits et obligations respectifs
aussitôt que possible; que, dès lors, il convient que la Cour, avec la coopé-
ration des Parties, veille à parvenir à une décision sur le fond dans les
meilleurs délais ;

37. Considérant qu’une décision rendue en la présente procédure ne
préjuge en rien toute question relative au fond de l’affaire et qu’elle laisse
intact le droit des Gouvernements de la République de Finlande et du
Royaume du Danemark de faire valoir leurs moyens à ce sujet;

38. Par ces motifs,

La Cour,

à l'unanimité,

Dit que les circonstances, telles qu’elles se présentent actuellement à la

Cour, ne sont pas de nature à exiger l’exercice de son pouvoir d’indiquer
des mesures conservatoires en vertu de l’article 41 du Statut.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le vingt-neuf juillet mil neuf cent quatre-vingt-onze, en

12
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 21

trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique de Finlande et au Gouvernement du Royaume du Danemark.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. TARASSOV, juge, joint une déclaration à l’ordonnance.

M. Oba, Vice-Président, M. SHAHABUDDEEN, juge, et M. BROMS, juge
ad hoc, joignent à l'ordonnance les exposés de leur opinion individuelle.

(Paraphé) R.Y.J.
(Paraphé) E.V.O.

13
